There being no specific evidence of insanity at *Page 180 
the very time of the transaction, the plaintiff, under the particular facts of this case, was entitled to have submitted to the jury both the questions whether the continuity of insanity was presumed under the evidence from proof of habitual or what is sometimes called permanent or chronic insanity, and also whether the continuity of insanity was presumed to exist under the evidence of proof of temporary lapse of sanity, that is, temporary insanity. The rule with reference to the former rule is different from the latter, and the latter rule which the court failed to give, is: "The party who asserts that a person who had suffered a temporary lapse from sanity was insane at the time of the transaction in question must bear the burden of proving the same; he can not rely upon any presumption that the mental condition, once shown to exist, will be presumed to have continued." 28 Am. Jur., 752, § 122. "The law of it [the case] must be given in substance to the jury, because if it is not given, the general verdict they give is not upon law, the law of the case, but on facts without instructions on the law of the case. The ship is at sea without chart or pilot, and can never reach the port to which it is bound without their guidance. The verdict can never be a legal verdict unless instructions on the law of the case be given by him who presides for that purpose. The omission to cover the case substantially must always set it aside. . . So from an early date this court has uniformly held that the law of the case must be given the jury to the extent of covering the substantial issues made by the evidence [and the pleading], whether requested or not, or attention be called to it or not; otherwise the verdict will be set aside." Central Railroad v.Harris, 76 Ga. 501, 510.
Judgment adhered to. Broyles, C. J., and Gardner, J., concur.